DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and its dependent claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
‘As best understood’, limitation requiring “a plate configured to be inserted at least partly in the tubular portion of the sleeve” should be amended as - - a plate configured to be inserted at least partly in the disc portion of the sleeve - -  to be consistent with the disclosed invention.

    PNG
    media_image1.png
    173
    335
    media_image1.png
    Greyscale

Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2019/0154073 to Figge
Figge ‘073 teaches limitations for an “insert” – as shown in Fig 3 for example, “comprising: an outer sleeve comprising a first tubular portion having a first outer diameter” – including at least a bottom portion of 10 as shown, “a first disk portion perpendicular to the first tubular portion at an end of the first tubular portion” – upper flanged end as shown, “and anti-rotation features formed at the intersection between the first tubular portion and the first disk portion” – the hexagonal shape features which prevent relative rotation with the inner sleeve or alternatively the hexagonal shape which prevents relative rotation with a panel in which it is inserted, “an inner sleeve comprising a second tubular portion and a second disk portion perpendicular to the second tubular portion at an end of the second tubular portion” – 30, “the second disk portion having a second outer diameter” – the outer diameter of the protruding lip as shown, “wherein the second outer diameter of the second disk portion is greater than the first outer diameter of the first tubular portion” – as shown, “wherein the second tubular portion of the inner sleeve is configured to be inserted in the first tubular portion of the outer sleeve” – as shown, “and wherein the first disk portion of the outer sleeve comprises a first surface” – the upper-facing axial surface that is adjacent to the underside of the disc/flange of the inner sleeve, “and a second surface” – the uppermost surface of 20 as shown, “wherein the second surface comprises a recess configured to accommodate the second disk portion of the inner sleeve when the second tubular portion is inserted in the first tubular portion” – as shown.  
As regards claim 2, reference teaches further limitation of “the outer sleeve is made of a material different than the material of the inner sleeve” – as described : 
“According to the invention, the outer sleeve 10 may consist of elastically softer material than the components arranged inside the outer sleeve 10 of the fastener 1, such as a support sleeve 30 or a screw sleeve 50.“.

As regards claim 4, reference teaches further limitation of “the insert is configured to be accommodated in an opening of a panel to couple the panel to a mount, wherein the Page 2 of 8Appln. No.: 16/785,500inner sleeve does not directly contact the panel” – although functionally recited as part of use with unclaimed elements of an environment of intended use, reference discloses configuration and use that anticipates broad limitations, “and wherein the anti-rotation features comprise a plurality of raised ridges configured to bite into and grip the panel” – the outer hexagonal shape of the prior art outer sleeve at the area where the tubular portion and disc are joined defines ridges that read on broad functional limitation.
As regards claim 8, reference teaches further limitation of “the inner sleeve and the outer sleeve are concentrically aligned when the inner sleeve is inserted in the outer sleeve” – as shown in Fig 3 for example, “and wherein the second tubular portion of the inner sleeve comprises an anti-rotation contour to limit rotation of a fastener assembly relative to the second tubular portion” – as shown in Fig 4 for example.
As regards claim 21, reference teaches further limitation of “the second surface is flush with a bottom surface of the second disk portion when the second tubular portion is inserted in the first tubular portion” – as shown wherein the flush surfaces of the prior art discs anticipate limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2019/0154073 to Figge.
Although Figge ‘073 discloses plastic for the outer sleeve, i.e., one of ordinary skill in the art would consider as teaching for “the outer sleeve is made of a non- corrosive material” and a reinforced plastic material for the inner sleeve, the reference does not disclose further limitation of “the inner sleeve is made of a metallic material”.  It would however have been obvious to one of ordinary skill in the art to form the inner sleeve from a metallic material in order to provide sufficient strength and manufacture cost as well known in the art.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
As regards claim 19, reference teaches limitations for a method for manufacturing an insert, comprising: fabricating an outer sleeve with a non-corrosive material, the outer sleeve comprising a first tubular portion having a first outer diameter, a first disk portion perpendicular to the first tubular portion at an end of the first tubular portion, and anti-rotation features formed at the intersection between the first tubular portion and the first disk portion; fabricating an inner sleeve with a metallic material, the inner sleeve comprising a second tubular portion and a second disk portion perpendicular to the second tubular portion Page 5 of 8Appln. No.: 16/785,500at an end of the second tubular portion, the second disk portion having a second outer diameter; wherein the second outer diameter of the second disk portion is greater than the first outer diameter of the first tubular portion; wherein the second tubular portion of the inner sleeve is configured to be inserted in the first tubular portion of the outer sleeve; and wherein the first disk portion of the outer sleeve comprises a first surface and a second surface, wherein the second surface comprises a recess configured to accommodate the second disk portion of the inner sleeve when the second tubular portion is inserted in the first tubular portion” – reference implicitly discloses manufacture of the geometry of structures and their arrangement as recited as shown, described and addressed in greater detail herein above wherein it would have been obvious to one of ordinary skill in the art to form the inner sleeve from a metallic material in order to provide sufficient strength and manage the manufacturing cost as well known in the art.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2019/0154073 to Figge in view of U.S. Pat. Application Publication No. 2014/0212241 to Burd.
Although Figge ‘073 discloses the insert placed in a panel, i.e., ‘component A’, the reference does not teach “the panel is a floor panel of an aircraft and the mount is a seat track of an aircraft. However, Burd ‘241 discloses that it well known in the art to provide a similar insert assembly for lightweight panel of an aircraft as well known in the art and suggests use in the attachment of seats for example.  It would have been obvious to one of ordinary skill in the art to provide the insert assembly of Figge ‘073 to attach a seat track to a floor panel as otherwise taught by the insert/panel of Figge ‘073 in order to take advantage of the insert features disclosed by Figge ‘073 to attach a seat track using the disclosed fastener assembly as otherwise well known in the art wherein the panel is a floor panel of an aircraft.
As relied on Figge ‘073 teaches further limitation of “the second tubular portion of the inner sleeve is configured to accommodate a fastener assembly” – as shown, “such that the floor panel is coupled to the seat track when a fastener is inserted through the fastener assembly and the seat track” – arrangement as broadly recited would have been obvious to one of ordinary skill in the art from the combined teachings wherein Figge’ 073 discloses a screw for fixing B to A by inserting the fastener through the fastener assembly including 10,30. 

Allowable Subject Matter
Claims 10-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 9, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677